DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 34 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04, claims 42 and 44-53, directed to other species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 25 September 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney Norman Freda on 11 March 2022.

The application has been amended as follows: Amend claim 39 to depend from Claim 34 rather than cancelled claim 35. Change “35” to “34” in line 1. 
Allowable Subject Matter
Claims 34, 36-39, 42, and 44-57 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to independent claims 34 and 42 which now contains the previously indicated allowable subject matter “the polymeric cross-linking agent is configured as at least one of a retarding matrix and a matrix material such that the anti-pathogenic substance connected therein and the ion exchanger are released over a predetermined period of time” which is not taught by the previously applied prior art of the Final Rejection dated 30 December 2021 and which could not be found in other applicable prior art. 
With regards to independent claim 57: The claim requires the limitation that "the polymeric cross-linking agent includes a polyvinyl alcohol" this is not found in Middleton or Kwon previously applied in the Final Rejection dated 30 December 2021. Polyvinyl alcohol is a known water- soluble material which can easily cross-link with itself and other polymers when exposed to a cross- linking agent, heat, or other energy intensive processes. This is taught by Heinz et al. US 2005/0235619 Paragraphs 11 and 46. In Heinz it is taught that the filter comprises polyvinyl alcohol and a melamine resin. This teaching is not sufficiently similar to the currently applied prior art to be combinable as the currently applied prior art is drawn to significantly different filter material as the base. Heinz does not teach the other aspects of the current claims and would not anticipate the current claims. Sugo et al. (US 5,783,608) teaches a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776


/BEA/Examiner, Art Unit 1776